DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities: claim 9 depends from claim 7, and the limitation of claim 9 is already disclosed in claim 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurata et al. (US Pub. 2016/0005872; hereinafter “Kurata”).
Kurata discloses [Re claim 1] a display apparatus comprising: 2a first thin film transistor 51 (page 4, paragraph 80) comprising a first active layer (active region; page 4, paragraph 82); and 3a second thin film transistor 52 (page 4, paragraph 80) disposed on the first thin film transistor 51 (see fig. 1A) and comprising 4a second active layer 130 (page 4, paragraphs 82 and 95; see fig. 3B), swherein a material of the first active layer (silicon; page 4, paragraph 80) is different from a material of the second 6active layer 130 (oxide semiconductor; page 4, paragraphs 80 and 95), and 7wherein a channel area (middle portion of the oxide semiconductor layer 130; see fig. 3B) of the second active layer 130 overlaps a channel area (substrate portion underneath a gate electrode) of the first 8active layer (page 4, paragraph 82; see fig. 1A).
Kurata discloses [Re claim 2] wherein one of the first active layer and the 2second active layer 130 comprises an inorganic semiconductor material (silicon; page 4, paragraph 80), and the other of the first 3active layer and the second active layer 130 comprises an oxide semiconductor or an organic 4semiconductor material (oxide semiconductor; page 4, paragraphs 80 and 95).
Kurata discloses [Re claim 3] wherein the inorganic semiconductor 2material comprises amorphous silicon or crystalline silicon (silicon; page 4, paragraph 80; and silicon can be single-crystal silicon).
Kurata discloses [Re claim 4] wherein each of the first thin film transistor 51 2and the second thin film transistor 52 comprises a first electrode (gate electrode), a second electrode (source/drain electrode 150 or contact plug 61a), and a third electrode (source/drain electrode 140 or contact plug 63a) (page 4, paragraphs 87-89; pages 4-5, paragraph 95), wherein the first electrode (gate electrode) of first thin film transistor 51 is overlapped with the channel area (substrate portion underneath the gate electrode) of the first thin film transistor 51 (see fig. 1A), and the first electrode 170 (pages 4-5, paragraph 95) of second thin film transistor 52 (see fig. 3B) is 6overlapped with the channel area (middle portion of the oxide semiconductor layer 130; see fig. 3B) of the second thin film transistor 52 (see fig. 3B), and 7wherein a layer comprising the second electrode and the third electrode is different 8from a layer comprising the first electrode (see fig. 1A).
Kurata discloses [Re claim 5] wherein the first electrode 170 of the second thin 2film transistor 52 overlaps the first electrode (gate electrode) of the first thin film transistor 51 (see fig. 1A).
Kurata discloses [Re claim 7] further comprising a conductive layer 262a (page 4, paragraph 88) disposed between the first thin film transistor 51 and the second thin film transistor 52 (see fig. 1A), 3wherein the conductive layer 62a overlaps the first electrode (gate electrode) of the first thin film 4transistor 51 (see fig. 1A).
Kurata discloses [Re claim 8] wherein a center of the first electrode 170 of the 2second thin film transistor 52 aligns with a center of the conductive layer 62a (see fig. 1A).
Kurata discloses [Re claim 9] wherein the conductive layer 62a overlaps the first electrode (gate electrode) of the first thin film 4transistor 51 (see fig. 1A).
Kurata discloses [Re claim 12] further comprising at least one inorganic 2insulating layer 83 (silicon oxide; pages 6-7, paragraph 131) disposed between the first thin film transistor 51 and the second thin film 3transistor 52 (see fig. 1A).
Kurata discloses [Re claim 13] further comprising a display element 2disposed on the second thin film transistor 52, the display element electrically connected to the 3first thin film transistor 51 and/or the second thin film transistor 52 (a display element can be present in a display device; page 1, paragraph 3; and the display element, such as lens, light-emitting element, etc., can be disposed on the second thin film transistor, and electrically connected to the 3first thin film transistor 51 and/or the second thin film transistor 52; page 2, paragraph 69; page 3, paragraph 70).
Kurata discloses [Re claim 14] wherein the first thin film transistor 251 comprises a first electrode (gate electrode; page 4, paragraph 88) insulated (insulated by a gate insulating film; page 4, paragraph 82) from the first active layer (active region underneath the gate electrode) (see fig. 1A), a second electrode 61a (page 4, paragraph 87), and a 3third electrode 63a (page 4, paragraph 89) electrically connected to the first active layer (connected to source/drain regions; see fig. 1A), and 4wherein the second thin film transistor 52 comprises a fourth electrode 170 (pages 4-5, paragraph 95) insulated (insulated by an insulating layer 160; pages 4-5, paragraph 95) from sthe second active layer 130 (see fig. 3B), a fifth electrode 140, and a sixth electrode 150 electrically connected to the second active layer 130 (pages 4-5, paragraph 95; see fig. 3B).
 Kurata discloses [Re claim 15] wherein a layer comprising the second electrode 61a and the third electrode 63a is different from a layer comprising the fifth electrode 140 and the sixth electrode 150 (see fig. 1A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kurata.
[Re claims 6 and 11] Kurata fails to disclose explicitly [Re claim 6] wherein a size of the first electrode of the 2first thin film transistor is larger than a size of the first electrode of the second thin film 3transistor; and [Re claim 11] wherein a size of the conductive layer is 2greater than a size of the first electrode of the second thin film transistor.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables.  These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use different sizes for first electrodes of a first transistor and a second transistor, and a conductive layer, in order to obtain desired electrical characteristics between the two first electrodes or between the first electrode and the conductive layer when a voltage is applied. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 9 of U.S. Patent No. 11,056,511 (hereinafter “Pat-511”).  Although the claims at issue are not identical, they are not patentably distinct from each other because Pat-511 disclose all the claimed limitations.  See rejections below.
Pat-511 discloses [Re claim 1] a display apparatus comprising: 2a first thin film transistor comprising a first active layer (see claim 1); and 3a second thin film transistor disposed on the first thin film transistor (see claim 1) and comprising 4a second active layer (see claim 1), swherein a material of the first active layer is different from a material of the second 6active layer (the first active layer comprising a silicon semiconductor and the second active layer comprising an oxide semiconductor; see claim 1), and 7wherein a channel area of the second active layer overlaps a channel area of the first 8active layer (a second active layer overlapping the first thin film transistor; see claim 1).
Pat-511 discloses [Re claim 2] wherein one of the first active layer and the 2second active layer comprises an inorganic semiconductor material (the first active layer comprising a silicon semiconductor; see claim 1), and the other of the first 3active layer and the second active layer comprises an oxide semiconductor or an organic 4semiconductor material (the second active layer comprising an oxide semiconductor; see claim 1).
Pat-511 discloses [Re claim 13] further comprising a display element 2disposed on the second thin film transistor (see claim 8), the display element electrically connected to the 3first thin film transistor and/or the second thin film transistor (see claim 9).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 10 recites a voltage applied to the conductive layer is different from a voltage applied to the first electrode of the first thin film transistor.  
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        September 21, 2022